Title: To Thomas Jefferson from Henry Voigt, 11 February 1802
From: Voigt, Henry
To: Jefferson, Thomas


          
            Sir
            Philada. Febr. 11th 1802
          
          I found the watch exactly as you described it in the few lines laid in the watch. There is one thing however which I suppose has been done since you delivered the watch to the Gentleman; because if it had been done before, you would certainly have mentioned it;—The Stoper which silences the striking part was broke, and the Enamel of the Dial Plate chipt off in two places. This I thought proper to mention, that you may not blame me for that Accident. I have repaired the defects, and have no doubt but you will find her go well.
          I have according to order sent you the four Medallions from Mr Reich. The price he puts on them is four Dol. each. I have likewise forwarded a quantity to Mr Duane for Sale, both of Silver and white metal, so that if any more be wanting, Mr. Duane will furnish them.
          As there is a rumour of the Mint being abolished, in that case, I shall be obliged to go more extensively into the watch business, to procure a living for a large Family—Your Custom, & what you can recommend, will be esteemed a favour by Sir
          Your most Obed Humle Sevt
          
            Henry Voigt
          
        